DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 06/12/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “INTERNAL ROTOR WITH ROTOR PLATE HAVING SPRUNG WEB-SHAPED CLAMPING ELEMENT TO CLAMP THE MAGNET AND TWO RECESSES”.
Claim Objections
Claim 25 objected to because of the following informalities:  Claim 25 recites the range “1.5 … 4.0”, examiner suggests changing it to state “1.5 to 4.0”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claim 6, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation [at least 40%], and the claim also recites [, preferably at least 40%] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is confusing which percentage is claimed. Clarification needed.
Re-claim 22, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation [preferably at most six first rotor plates], and the claim also recites [two first rotor] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is confusing which number of plate is claimed. Clarification needed.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kinder (German Patent DE102005041676A1 hereinafter “Kinder” in view of Groschel (German Patent Publication DE102015207663A1 hereinafter “Groschel”).
Re-claim 1, Kinder discloses An internal rotor (1) for an electric motor (Title), which internal rotor (1) has a laminated rotor core (fig.7) with a multiplicity of rotor plates (16), which laminated rotor core (2) has multiple pockets (17) in each of which a rotor magnet (22) is at least partially arranged, which rotor plates have first recesses (17) for forming the pockets (17), which rotor plates () have at least a first rotor plate (fig.7), which first rotor plate () has at least a second recess (20), which second recess (20) is associated with a first recess (17), wherein the substantial ratio of the angular extent (phiR2) of the second recess (20) to the angular extent (phiRM) of the associated rotor magnet (22) is in the range of substantially 0.4 to 0.8 (substantially span of angle of magnet is double 20, so the range is close or approaching the ratio range since there is a structure) , and wherein, between the second recess (20) and the associated first recess (17), a sprung web-shaped clamping element (18) is formed, which clamping element (18) is tensioned toward the second recess (20) by the associated rotor magnet (22), and which clamping element (18) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (22) toward the first recess (17) in order to hold the associated rotor magnet (22) in the pocket (17).  

    PNG
    media_image1.png
    253
    379
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    614
    media_image2.png
    Greyscale

	Kinder fails to explicitly teach wherein the ratio of the angular extent of the second recess to the angular extent of the associated rotor magnet is in the range of 0.4 to 0.8
	However, Groschel teaches the ratio of the angular extent of the second recess (70to the angular extent of the associated rotor magnet (5) is in the range of 0.4 to 0.8 (see Fig.5 showing the slot is bigger than the magnet angle, therefore is going to be bigger than .8, therefore it will have the range of .4 to .8). 

    PNG
    media_image3.png
    344
    419
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the range shown in Kinder wherein the ration the ratio of the angular extent of the second recess to the angular extent of the associated rotor magnet is in the range of 0.4 to 0.8 as changed by Groschel and in view of optimization of ranges, providing various sized of second recesses is common within the art and the range of the ratio is with in common design practice, to make an elastic hole next to the magnet providing shape or size is a design choice as indicated in Page 3, P[3], also as indicated in page 3, P[12], making the recess of different shapes to provide elasticity needed, also see eMPEP   section 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019], I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948);
Re-claim 2, Kinder as modified discloses the internal rotor according to Claim 1. 
Kinder as modified show wherein the ratio of the angular extent of the second recess to the angular extent of the associated rotor magnet is in the substantially range of 0.5 to 0.8
Kinder as modified fails to explicitly teach wherein the ratio of the angular extent of the second recess to the angular extent of the associated rotor magnet is in the range of 0.5 to 0.8
	However, Groschel teaches the ratio of the angular extent of the second recess (70to the angular extent of the associated rotor magnet (5) is in the range of 0.4 to 0.8 (see Fig.5 showing the slot is bigger than the magnet angle, therefore is going to be bigger than .8, therefore it will have the range of .4 to .8). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the range shown in Kinder wherein the ration the ratio of the angular extent of the second recess to the angular extent of the associated rotor magnet is in the range of 0.5 to 0.8 as changed by Groschel and in view of optimization of ranges, providing various sized of second recesses is common within the art and the range of the ratio is with in common design practice, to make an elastic hole next to the magnet providing shape or size is a design choice as indicated in Page 3, P[3], also as indicated in page 3, P[12], making the recess of different shapes to provide elasticity needed, also see eMPEP   section 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019], I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948);
Re-claim 3, Kinder as modified discloses the internal rotor according to Claim 1, wherein the second recess (20) is adjacent to the first recess (17) in radial direction (see Fig.7).  
Re-claim 4, Kinder as modified discloses the internal rotor according to Claim 1, wherein the clamping element (18) completely separates from one another the first recess (17) and the second recess (20) within the first rotor plate (16).  
Re-claim 5, Kinder as modified teaches the internal rotor according to Claim 1. 
Kinder as modified fails to explicitly teach -4-Preliminary Amendment wherein the second recess and the associated first recess have a common central axis.  
However, Groschel teach wherein the second recess (7) and the associated first recess (10) have a common central axis (axis in annotated Fig.5).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the second recess shown in Kinder wherein the second recess and the associated first recess have a common central axis as shown by Groschel  providing various sized of second recesses is common within the art and the range of the ratio is with in common design practice, to make an elastic hole next to the magnet providing shape or size is a design choice as indicated in Page 3, P[3], also as indicated in page 3, P[12], making the recess of different shapes to provide elasticity needed.
Re-claim 6, Kinder as modified discloses the internal rotor according to Claim 1, wherein the extent of the second recess (20, annotated Fig.7) in tangential direction is at least 40% of the extent of the rotor magnet (22) in tangential direction, preferably at least 45% (annotated Fig.7).  
Re-claim 7, Kinder as modified discloses the internal rotor according to Claim 1, wherein the clamping element (18, annotated Fig.7) has a first end section (annotated Fig.7) and a second end section (annotated Fig.7), which are each connected to a remaining area of the rotor plate (16), wherein a central section (annotated Fig.7, middle of 18) is provided between the first end section (annotated Fig.7) and the second end section (annotated Fig.7).  
Re-claim 8, Kinder as modified discloses the internal rotor according to Claim 7, wherein, on the clamping element (18), due to the tensioning toward the second recess (20), in the central section (annotated fig.7) of the clamping element (18), at least in sections on the side facing the rotor magnet (22), a compressive stress exists (compression touching the magnet), and, on the side facing away from the rotor magnet (22), a tensile stress exists (18 is elastic element, therefore, it would have stress and tensile stress, see abstract, 18 are elastically flexible, therefore would have stress at points to hold magnet in place).  
Re-claim 9, Kinder as modified discloses the internal rotor according to Claim 7, wherein, on the clamping element (18), due to the tensioning toward the second recess (20), in the first end section  (annotated Fig.7) and in the second end section  (annotated Fig.7) of the clamping element (18), a tensile stress exists on the side facing the rotor magnet (22), and a compressive stress exists on the side facing away from the rotor magnet (22, 18 is elastic, 8 is elastic element, therefore, it would have stress and tensile stress, see abstract, 18 are elastically flexible, therefore would have stress at points to hold magnet in place).  
Re-claim 10, Kinder as modified discloses the internal rotor according to Claim 7, wherein, on the side facing the first recess (annotated Fig.7), the central section (annotated Fig.7) is designed with convex curvature at least in sections (annotated Fig.7).  
Re-claim 11, Kinder as modified discloses the internal rotor according to Claim 7, wherein, on the side facing the second recess (annotated Fig.7), the central section (annotated Fig.7) is designed with concave curvature at least in sections (annotated Fig.7, same structure as invention).  
Re-claim 12, Kinder as modified discloses the internal rotor according to Claim 7, -6-Preliminary Amendment wherein the central section (annotated Fig.7) has a protrusion (tip of middle section is protruding into first recess) which protrudes into the first recess (17).  
Re-claim 13, Kinder as modified discloses the internal rotor according to Claim 1, wherein the rotor magnet (22) has a first side facing the clamping element (18), and wherein the clamping element (20) in the tensioned state has a shape which is not exactly complementary (tip of 18 is curved) to the shape of the first side (first side of magnet is flat), in order to hereby clamp the rotor magnet (22) in the first recess (17) on the first side just in a partial area (18 presses on part of 22).  
Re-claim 14, Kinder as modified discloses the internal rotor according to Claim 1, wherein the clamping element (18, 19) extends from the first recess (17) to the second recess (20).  
Re-claim 15, Kinder as modified discloses the internal rotor according to Claim 1, wherein the rotor core (2) has a passage opening (location of 8) for receiving a shaft (in 8), and wherein the second recess (20) is arranged in the area between (see Fig.7, 17 is outer, 20 is inner, radially) the passage opening (8) and the associated first recess (17).  
Re-claim 16, Kinder as modified discloses the internal rotor (2) according to Claim 1, wherein the clamping element (18, 19) has a local convexity (annotated Fig.7, shape is same as invention, 18 is convex, tip is convex) in radial direction (radial direction in Fig.7).  
Re-claim 17, Kinder as modified discloses the internal rotor according to Claim 1, wherein the first rotor plate (5) has a first contour (rotor is round), wherein the rotor plates (4) have at least a second rotor plate (4), which second rotor plate (4) has a second contour (see Fig.4), wherein the second contour covers the first contour (5) in the area of the second recess (17) at least in sections (see Fig.4, Fig.3, Page 4, P[5, 5a coincident with recesses of 4a).  

    PNG
    media_image4.png
    255
    324
    media_image4.png
    Greyscale

Re-claim 20, Kinder as modified discloses the internal rotor (2) according to Claim 17, wherein the first rotor plate (4,4a) has a second rotor plate (5,5a) on one side or on both sides (4,5 are on top of each other, see Page 4, P[5]).  
Re-claim 21, Kinder as modified discloses the internal rotor (2) according to Claim 1, wherein, on one axial end (end of rotor in Fig.4) or the two axial ends of the laminated rotor core (2,1), at least five second rotor plates (different sheets, 3,4,5,forming stacks on each other, forming at least 6) are provided before a first rotor plate (any first plate 3 or could be 6, see Page 4, P[1-5, first applied sheet 5, then more sheets of 4, then another sheet 5, then on and off, or could be sheet 3,4,5 then 3,4,5, see Page 4, P[3-6]) is provided.  
Re-claim 22, Kinder as modified discloses the internal rotor (2) according to Claim 1, wherein the laminated rotor core -9-Preliminary Amendment (see Fig.4) has at least two first rotor plates (3,4,6), wherein preferably at most six first rotor plates (311) are provided  (different sheets, 3,4,5,forming stacks on each other, forming at least 6) are provided before a first rotor plate (any first plate 3 or could be 6, see Page 4, P[1-5, first applied sheet 5, then more sheets of 4, then another sheet 5, then on and off, or could be sheet 3,4,5 then 3,4,5, see Page 4, P[3-6]) is provided..  
Re-claim 23, Kinder as modified discloses the internal rotor (2) according to claim 17, wherein the first rotor plate (3, 4, and 5) has for each first recess (17) at least a clamping element (18.19).  
Re-claim 24, Kinder as modified discloses the electric motor (title) with an external stator (Page 3, P [9, rotor is used in stator, therefore stator is external, Page 2, P [9, stator and rotor) and an internal rotor (2) according to claim 1.  
Allowable Subject Matter
Claims 18 and 19 (combined with claims 17 and 1) and claim 25 (in combination with claim 1) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 18 recites inter alia “18. (Original) The internal rotor (150) according Claim 17, wherein the second rotor plate (312) at least partially covers the clamping element (291; 691), in order to limit in this manner, in an arrangement of the second rotor plate (312) on the first rotor plate (311), a movement of the clamping element (291; 691) of the first rotor plate (311) in an axial direction toward the second rotor plate (312), while however allowing a movement of the clamping element (291; 691) in a direction perpendicular to the axial direction.”


    PNG
    media_image5.png
    908
    630
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    622
    515
    media_image6.png
    Greyscale

	The closest prior art reference Kinder in view of Groschel, and other references of record IDS or search combination teach an elastic element as the clamping member that can flex perpendicularly to hold the permanent magnet is location, they all fail to teach the prior art of record, NPL search, IP.com search, East search and Google Patent search fail to teach or suggest alone or combined the combination of the details of suggested claim 18 which teaches “1. (Original) An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231- 236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, and wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), 17. (Currently Amended) The internal rotor (150) according to Claim 1, wherein the first rotor plate (311) has a first contour, wherein the rotor plates (310) have at least a second rotor plate (312), which second rotor plate (312) has a second contour, wherein the second contour covers the first contour in the area of the second recess (231) at least in sections, wherein the second rotor plate (312) at least partially covers the clamping element (291; 691), in order to limit in this manner, in an arrangement of the second rotor plate (312) on the first rotor plate (311), a movement of the clamping element (291; 691) of the first rotor plate (311) in an axial direction toward the second rotor plate (312), while however allowing a movement of the clamping element (291; 691) in a direction perpendicular to the axial direction.”  In combination with claim 17 and claim 1 which is a unique combination.  
Re-claim 19 recites inter alia “19. (Currently Amended) The internal rotor (150) according to Claim 17, wherein the rotor magnet (221; 621) has a first side facing the clamping element (291; 691), in which internal rotor (150) the clamping element (291; 691) of the first rotor plate partially covers the contour of the second rotor plate (312), in order to exert in this manner a higher pressure on the first side of the rotor magnet (221; 621) by the clamping element (291; 691) of the first rotor plate (311) than by the second rotor plate (312).”

    PNG
    media_image7.png
    685
    577
    media_image7.png
    Greyscale

	The closest prior art reference Kinder in view of Groschel, and other references of record IDS or search combination teach an elastic element as the clamping member that can flex perpendicularly to hold the permanent magnet is location, they all fail to teach the details of suggested claim 19  when the has clamping element plate partially covers contour of the rotor plate 312, then exerting high pressure on magnet with clamping element of the first rotor plate 311 higher than the another plate 312, see fig.13 from invention, the prior art of record, NPL search, IP.com search, East search and Google Patent search fail to teach or suggest alone or combined the combination “1. (Original) An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231- 236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, and wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), 17. (Currently Amended) The internal rotor (150) according to Claim 1, wherein the first rotor plate (311) has a first contour, wherein the rotor plates (310) have at least a second rotor plate (312), which second rotor plate (312) has a second contour, wherein the second contour covers the first contour in the area of the second recess (231) at least in sections, wherein the second rotor plate (312) at least partially covers the clamping element (291; 691), in order to limit in this manner, in an arrangement of the second rotor plate (312) on the first rotor plate (311), a movement of the clamping element (291; 691) of the first rotor plate (311) in an axial direction toward the second rotor plate (312), while however allowing a movement of the clamping element (291; 691) in a direction perpendicular to the axial direction.”  In combination with claim 17 and claim 1 which is a unique combination.  
Re-claim 25 recites inter alia “25. (Currently Amended) The electric motor (100) according to laim 1, wherein the rotor magnet (221) on an axial end (222) has a bevel with a pull-in width B1 in radial direction, wherein the rotor magnet (221), before the introduction into the pocket (210), has in radial direction a maximum oversize 01 relative to the pocket, wherein the following applies: the ratio of B1 to 01 is in the range of 1.5 - 4.0.”

    PNG
    media_image8.png
    532
    540
    media_image8.png
    Greyscale

	The closest prior art reference Kinder in view of Groschel, and other references of record IDS or search combination teach magnets inserted into location, but they fail to teach the combination where the magnet has a bevel and pull-in width with a ratio of maximum size to pocket in combination, they all fail to teach the details of suggested claim 25 when see fig.13 from invention, the prior art of record, NPL search, IP.com search, East search and Google Patent search fail to teach or suggest alone or combined the combination “1. (Original) An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231- 236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, and wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), 25. (Currently Amended) The electric motor (100) according to claim 1, wherein the rotor magnet (221) on an axial end (222) has a bevel with a pull-in width B1 in radial direction, wherein the rotor magnet (221), before the introduction into the pocket (210), has in radial direction a maximum oversize 01 relative to the pocket, wherein the following applies: the ratio of B1 to 01 is in the range of 1.5 - 4.0.”  In combination with claim 1 which is a unique combination.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834